DETAILED ACTION
This action is response to application number 17/687,399, dated on 05/25/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9 and 13, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 16, 17 of U.S. Patent No. 10,771,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 7, 13, Patent No. 10,771,286 claim 1 discloses a method for sending a virtual extensible local area network (VxLAN) packet, the method is implemented by a network adapter of a computer device (claim 1), and the method comprises:
receiving a first packet sent by a virtual machine running on the computer device (claim 1);
performing VxLAN encapsulation on the first packet, wherein the encapsulated first packet comprises a VxLAN tunnel header and a payload (claim 1); and
sending the encapsulated first packet (claim 1).

Claims 3, 9, 15, Patent No. 10,771,286 claim 2 discloses wherein the method further comprises:
obtaining, from the received first packet, a first ID of a virtual function (VF) of the first packet (claim 2);
querying, based on the first ID of the VF, an attribute of a VF corresponding to the first ID of the VF (claim 2); and
obtaining, when the attribute of the VF is a VxLAN attribute, a VxLAN network identifier (VNI) of the VF (claim 2).

Claims 1, 3, 7, 9 and 13, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 16, 17 of U.S. Patent No. 11,283,650 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 7, 13, Patent No. 11,283,650 claim 1 discloses a method for sending a virtual extensible local area network (VxLAN) packet, the method is implemented by a network adapter of a computer device (claim 1), and the method comprises:
receiving a first packet sent by a virtual machine running on the computer device (claim 1);
performing VxLAN encapsulation on the first packet, wherein the encapsulated first packet comprises a VxLAN tunnel header and a payload (claim 1); and
sending the encapsulated first packet (claim 1).

Claims 3, 9, 15, Patent No. 11,283,650 claim 2 discloses wherein the method further comprises:
obtaining, from the received first packet, aa first ID of a virtual function (VF) of the first packet (claim 2);
querying, based on the first ID of the VF, an attribute of a VF corresponding to the first ID of the VF (claim 2); and
obtaining, when the attribute of the VF is a VxLAN attribute, a VxLAN network identifier (VNI) of the VF (claim 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US 20150381494 A1).

Claim 1, Cherian discloses a method for sending a virtual extensible local area network (VxLAN) packet (“FIG. 2 conceptually illustrates a simplified diagram for VXLAN encapsulation 200”; ¶43), the method is implemented by a network adapter (NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205) of a computer device (Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12), and the method comprises:
receiving a first packet sent by a virtual machine (VM1-VMn; Fig. 1, el. 110; Fig. 5, els. 530-540; Fig. 12,els. 1235-1245) running on the computer device (Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12) (Figs. 1 and 12 show NIC receiving packets from VMs; “Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845. In some embodiments, the NIC provides the VXLAN mapping table 1230 to the PF and the VFs (as shown by the dashed lines 1290). For instance, the NIC stores copies of the table in memory regions that are accessible to individual VFs or the PF. In other embodiments, the NIC stores the table 1230 in a centralized memory region location that is accessible to all VFs and the PF”; ¶104);
performing VxLAN encapsulation on the first packet (Some embodiments provide methods and systems for offloading encapsulation and decapsulation of VXLAN headers to network interface controllers (also known as network adapters, network interface cards or NICs). These embodiments improve the performance and latency of VXLAN implementation by avoiding spending CPU cycles in software for performing VXLAN address table lookups and for encapsulating/decapsulating each outgoing or incoming packet. The VXLAN control path and data path are modified in order to offload the encapsulation and de-capsulation of the header to hardware; ¶49; On the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination; ¶75), wherein the encapsulated first packet comprises a VxLAN tunnel header and an original payload (Fig. 2; FIG. 2 conceptually illustrates a simplified diagram for VXLAN encapsulation 200. As shown, the original L2 packet (e.g., an original Ethernet frame) 205 includes a destination MAC address 210 (referred to as inner destination MAC address), a source MAC address 215 (referred to as inner source MAC address), and a payload 225 (e.g., an original Ethernet payload). The original L2 frame 205 can also include a frame check sequence (FCS) 230 such as checksum or cyclic redundancy check (CRC). The original L2 packet 205 is herein referred to as the inner packet. The original Ethernet frame 205 is wrapped in a VXLAN header 235 (which includes the VXLAN VID). This inner frame is further wrapped in a UDP header 240 (referred to as outer UDP); ¶43-¶44); and
sending the encapsulated first packet (transmission of the packet after VxLAN encapsulation; Fig. 7,el. 755; The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”; ¶75).
Cherian does not explicitly disclose the encapsulated first packet comprises a VxLAN tunnel header.  However Cherian in ¶43-¶44 and according to Fig. 2, in regard to encapsulation of the first packet discloses the encapsulation comprises a VxLAN header and in ¶5 discloses each VxLAN establishing a tunnel between hosts and each host acts as a tunnel end point known as virtual Tunnel Endpoint (VTEP).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide encapsulation of packets for transmission via the overlay network and overlay tunnel as shown in Fig. 1, comprising a VxLAN tunnel header as taught by Cherian in order to offload overlay network packet encapsulation to hardware and to tunnel layer 2 network over layer 3 network (title; abstract; VXLAN uses MAC Address-in-User Datagram Protocol (MAC-in-UDP) encapsulation to extend Layer 2 segments across a data center network. The MAC-in-UDP adds a VXLAN header to the original payload (i.e., the Layer 2 frame) and encapsulates them in a UDP-IP packet. The MAC-in-UDP encapsulation is then used to tunnel Layer 2 network over Layer 3 network; ¶31).

Claims 2, 8, 14, Cherian discloses wherein the VxLAN tunnel header comprises an external (outer) destination media access control (MAC) address, an external (outer) source MAC address, an external (outer) destination Internet Protocol (IP) address, an external (outer) source IP address, an external (outer) user datagram protocol (UDP) header, and the VxLAN Network identifier (VNI) (Fig. 2; The original Ethernet frame 205 is wrapped in a VXLAN header 235 (which includes the VXLAN VID). This inner frame is further wrapped in a UDP header 240 (referred to as outer UDP). The result is further wrapped in outer IP header (which includes outer IP destination 245 and source 250 addresses). The result is further wrapped in outer MAC header (which includes outer virtual local area network (VLAN) tag information and Ether type 255 and the Ethernet header that includes the outer source MAC address 260, and outer destination MAC address 265). Finally, the VXLAN encapsulation includes an optional outer FCS 270. By doing the outer wrapping, VXLAN creates a logical network for VMs across different networks. VXLAN (and other similar overlay networks) creates a Layer 2 network on top of Layer 3 networks. The fields 235-265 and the optional outer FCS 270 are herein referred to as the outer header and the encapsulated packet 200 is referred to as the outer packet; ¶44).

Claims 3, 9, 15, Cherian discloses wherein the method further comprises:
obtaining, from the received first packet, a first ID of a virtual function (VF) of the first packet (NIC identifying virtual function (VF) to forward the packet according to Fig. 12; “Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845. In some embodiments, the NIC provides the VXLAN mapping table 1230 to the PF and the VFs (as shown by the dashed lines 1290). For instance, the NIC stores copies of the table in memory regions that are accessible to individual VFs or the PF. In other embodiments, the NIC stores the table 1230 in a centralized memory region location that is accessible to all VFs and the PF”; ¶104);
querying, based on the first ID of the VF, an attribute of a VF corresponding to the first ID of the VF; and obtaining, when the attribute of the VF is a VxLAN attribute, a VxLAN network identifier (VNI) of the VF (if the VF is a VxLAN attribute obtaining VNI; Fig. 9; “When a VF is linked to a port set that is part of a VXLAN segment, the virtualization software pushes the VXLAN address mapping table to the VF by using the PF driver pass-through operation callback function handle (as described by reference to operation 910 in FIG. 9). This callback is used to program the VXLAN mapping information into the NIC hardware. The virtualization software also configures the VF with its VNI ID using the pass through operation call back provided by the PF driver (as described by reference to 915 in FIG. 9). For VFs to be part of VXLAN domain and active, the PF uplink in the virtualization software is linked to the same virtual switch where the VF's are placed”; ¶105).

Claims 4, 10, 16, Cherian discloses wherein the method further comprises:
receiving a second packet, the second packet is a VxLAN packet; performing VxLAN decapsulation on the second packet; and sending the decapsulated second packet to the virtual machine (Fig. 8; Fig. 14; FIG. 8 conceptually illustrates the changes in the ingress traffic flow (the receive path) to offload VXLAN packet decapsulation to hardware in some embodiments of the invention. The operations shown above the dotted line 865 are performed by the host software while the operations shown below the line 865 are performed by the physical NIC (i.e., by hardware, firmware, and/or software of the physical NIC). As shown, the physical NIC receives (at 805) a packet in the ingress (receive) data path. The NIC determines (at 810) whether the packet is a VXLAN packet and the NIC is VXLAN offload enabled. If not, the NIC sends (at 835) the packet to VXLAN software for further processing as described below. If the NIC is VXLAN offload enabled, the NIC strips (at 815) the VXLAN outer header (e.g., items 240-270 in FIG. 2) of the packet. The NIC validates (at 820) the inner checksum (e.g., item 230 in FIG. 2) and the outer checksum, if any (e.g., item 270 in FIG. 2). The NIC in some embodiments is configured to also perform (at 825) large receive offload (LRO). The LRO aggregates multiple incoming packets from a single stream into a larger buffer before the buffer content is passed higher up the networking stack and thereby reducing the packet processing overhead. The NIC then sends (at 830) the inner packet (e.g., item 205 in FIG. 2) along with the outer header information (e.g., the source VNI ID, VTEP IP and MAC addresses, and VLAN ID) to the host software (e.g., the NIC sends the this information to the NIC driver in the host, which in turn sends the information to the VXLAN software). The VXLAN software uses the outer header information as well as the inner packet information (e.g., the source VM MAC) to perform learning and determine, e.g., whether a new VM is created or a VM has moved from one VTEP to another and update the VXLAN address mapping table accordingly. The VXLAN software learns which VM MAC address in the inner packet is associated with which VTEP. Once the mapping table is updated, the VXLAN software uses the callback function (which is provided by the NIC when the NIC has registered its VXLAN offload capability) to push the updated VXLAN mapping table to the NIC hardware; ¶81-¶82; Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845; ¶104).

Claims 5, 11, 17, Cherian discloses wherein the method further comprises:
obtaining, from the received second packet, an second ID of a VF of the second packet (NIC identifying virtual function (VF) to forward the packet according to Fig. 12; “Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845. In some embodiments, the NIC provides the VXLAN mapping table 1230 to the PF and the VFs (as shown by the dashed lines 1290). For instance, the NIC stores copies of the table in memory regions that are accessible to individual VFs or the PF. In other embodiments, the NIC stores the table 1230 in a centralized memory region location that is accessible to all VFs and the PF”; ¶104);
querying, based on the second ID of the VF, an attribute of a VF corresponding to the second ID of the VF; and obtaining, when the attribute of the VF is a VxLAN attribute, a VxLAN network identifier (VNI) of the VF (if the VF is a VxLAN attribute obtaining VNI; Fig. 9; “When a VF is linked to a port set that is part of a VXLAN segment, the virtualization software pushes the VXLAN address mapping table to the VF by using the PF driver pass-through operation callback function handle (as described by reference to operation 910 in FIG. 9). This callback is used to program the VXLAN mapping information into the NIC hardware. The virtualization software also configures the VF with its VNI ID using the pass through operation call back provided by the PF driver (as described by reference to 915 in FIG. 9). For VFs to be part of VXLAN domain and active, the PF uplink in the virtualization software is linked to the same virtual switch where the VF's are placed”; ¶105).

Claims 6, 12, 18, Cherian discloses wherein the method further comprises:
obtaining the first packet or the second packet by using a high-speed shared peripheral component interconnect (PCIe) bus (using a high-speed shared peripheral component interconnect (PCIe) bus to transmit and receive packets; Peripheral Component Interconnect Express (PCIe) is a high-speed serial computer expansion bus standard. Single Root I/O Virtualization (SR-IOV) is an I/O virtualization technology that allows a PCIe device to appear as multiple separate physical PCIe devices; ¶3; PFs are full PCIe functions that include the SR-IOV extended capability, which is used to configure and manage the SR-IOV functionality. It is possible to configure or control PCIe devices using PFs, and the PF has full ability to move data in and out of the device. VFs are lightweight PCIe functions that contain all the resources necessary for data movement but have a minimized set of configuration resources. SR-IOV enabled PCIe devices present multiple instances of themselves to the guest operating system instance and the host virtualization software; ¶87).

Claim 7,  claim 7 limitation analyzed with respect to claim 1, the further limitation of claim 7 disclosed by Cherian,  a network adapter (NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205) of a computer device (Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12), the network adapter (NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205) comprising a network adapter processor (processor of the NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205), wherein the network adapter processor is configured control the network adapter (processor of the NIC configured to control the NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205).

Claim 13, claim 7 limitation analyzed with respect to claim 1, the further limitation of claim 7 disclosed by xxx,  a computer device (Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12) comprising a network adapter (NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
12/03/2022